In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial *131Writs, Parish of Orleans, Criminal District Court Div. C, No. 482-866; to the Court of Appeal, Fourth Circuit, No. 2009-K-0577.
Writ granted. The trial court judgment granting the suppression of testimony concerning the contents of the surveillance videotape is hereby reversed. The evidence establishes that the pertinent video footage was lost, and this loss was not due to bad faith on the part of the State of Louisiana. La.C.E. art. 1004(1).
JOHNSON, J., would deny.